NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD VINCENT RAY, Jr.,                        No. 19-17137

                Plaintiff-Appellant,            D.C. No. 5:19-cv-03086-EJD

 v.
                                                MEMORANDUM*
L. PARRENO,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      California state prisoner Edward Vincent Ray, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after denying Ray’s motion to proceed in forma pauperis (“IFP”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s interpretation and application of 28 U.S.C. § 1915(g). Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We affirm.

      The district court properly denied Ray’s motion to proceed IFP because Ray

had filed at least three prior actions that were dismissed as frivolous, malicious, or

for failure to state a claim, and Ray failed to allege a nexus between his alleged

imminent danger and the unlawful conduct alleged in his complaint. See 28 U.S.C.

§ 1915(g); Ray v. Lara, 31 F.4th 692, 701 (9th Cir. 2022) (“[I]n order to qualify for

the § 1915(g) imminent danger exception, a three-strikes prisoner must allege

imminent danger of serious physical injury that is both fairly traceable to unlawful

conduct alleged in his complaint and redressable by the court.”).

      AFFIRMED.




                                           2                                    19-17137